Order entered March 19, 2015




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-14-01261-CV

                       EX PARTE MICHAEL GEROD MCGREGOR


                      On Appeal from the 363rd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. X-13-1459-W

                                            ORDER
       Both the clerk’s and reporter’s records in this case are overdue. By postcard dated

October 2, 2014 we notified the Dallas County District Clerk that the clerk’s record in this case

was overdue and directed the district clerk to file the record within thirty days. Having received

no response, by order December 31, 2014 we again notified the Dallas County District Clerk that

the clerk’s record was overdue and ordered the district clerk to file the clerk’s record or written

verification that appellant had not been found indigent and had not paid for the record within ten

days of the date of the order. By postcard dated October 2, 2014, we notified the court reporter

that the reporter’s record was overdue. We directed the Court Reporter to file the record within

thirty days. Thereafter, on January 16, 2015, appellant filed an affidavit of indigency in this

Court. By letter dated January 20, 2015, we referred the affidavit to the trial court. We directed

the Dallas County District Court to inform this Court, by January 30, 2015, in writing if no
contest to the affidavit was filed. To date, neither the clerk’s record nor the reporter’s record

have been filed and we have not received any response from the district court or the court

reporter. In order for this appeal to proceed, the matter of the appellate record must be resolved.

        Accordingly, this Court ORDERS the Dallas County Clerk to file the clerk’s record

within TEN DAYS of the date of this order.

       We ORDER Darline LaBar, Official Court Reporter for 363rd Judicial District Court, to

file, within TEN DAYS of the date of this order, either (1) the reporter’s record, (2) written

verification that no hearings were recorded, or (3) written verification that appellant has not

requested the reporter’s record. We notify appellant that if we receive verification he has not

requested the reporter’s record, we will order the appeal submitted without the reporter’s

record. See TEX. R. APP. P. 37.3(c)

       We DIRECT the Clerk to send copies of this order, by electronic transmission, to the

following persons:


       Honorable Tracy Holmes
       Presiding Judge
       363rd Judicial District Court

       Felicia Pitre
       Dallas County District Clerk

       Darline LaBar
       Official Court Reporter, 363rd Judicial District Court


                                                     /s/     CAROLYN WRIGHT
                                                             CHIEF JUSTICE